Title: Enclosure: Thomas Jefferson’s Notes on Étienne Bézout’s Cours de Mathématiques, [before April 1815]
From: Jefferson, Thomas
To: 


            
              
                            
                            before Apr. 1815
            
            To reduce angles observed on an inclined plane to that of the horison. Bezout. trigonom. 320. cours d’Artillerie.
            let d.g.i be the plane of the base of a hill, and a.b.c. points on it’s side at different heights.
            
              
              
                
                
                °′
              
              
                suppose the ∠b.a.c. found by observation to be 
                62–37
              
              
                the ∠ of inclination b.a.d (a.d. being vertical)
                 88– 5
              
              
                the ∠ of inclination of c.a. to wit c.a.d.
                78–17
              
            
            it is required to find the ∠g.d.i. in the plane of the horizon.
            let a.gb. and a.ic be prolonged until they meet the horizontal plane d.g.i. at g. & i.
            
            
              
                consider a.d. as the radius of the tables, 
                then d.g. & d.i. become tangents of the tables,
              
              
                
                and a.g. & a.i. their secants; turn to the tables.
              
            
            
              
                the ∠g.a.d. 
                = 88°–5′ has for it’s tabular
                secant
                29.90
                neglecting subseqt fractions
              
              
                
                it’s
                tangent
                29.88
                
              
              
                the ∠i.a.d.
                = 78–17 has for it’s tabular
                secant
                4.92
                
              
              
                
                
                tangent
                4.82
                
              
            
            
            1st operation
            
              
                
                in the △ a.g.i. given 
                a.g. = 29.9
                }
                required g.i
              
              
                
                a.i = 4.92
              
              
                
                ∠a = 62°37′
              
              
                ag + ai : ag − ai :: ti + g/2 : ti − g/2 = t 49°–43′
              
              
                then Si. ∠g : ai :: Si. ∠a. : gi = 28.
              
            
            
            2d opern
            
              
                
                in the right angled △ a.i.d. 
                given the ∠a. 
                = 78°–17′
              
              
                
                the hypoth. a.i
                = 4.92. reqd d.i.
              
              
                Rad. : 4.92 :: Si. 78°–17′ : d.i. = 4.8175
              
            
            
            
              
                
                in the right angled △ a.g.d. 
                given the ∠a 
                = 88°–5′
              
              
                
                the hypoth. a.g 
                = 29.9. reqd d.g.
              
              
                Rad : 29.9 :: Si. 88°–5′ : d.g. = 29.883
              
            
            
            3d opern
            
              
                
                in the △ g.d.i. given
                d.g
                = 29.883
                }
                required the ∠g.d.i.
              
              
                
                d.i
                = 4.92
              
              
                
                g.i
                = 28
              
              
                dg : gi + di :: gi − di : gk − dk = 25.456
              
              
                and di : Rad. ::  kd : Si. ∠dik which is complement to the ∠gdi = 62°–39′–20″
              
            
            
            
              
                
                Suppose a the summit of a mountain:
ad it’s height, b & c points at it’s foot,
c being in the level of it’s base, or of the
common horison, & b above that level.
              
            
            
              
                
                
                
                
                 °′″
              
              
                
                that the ∠
                aCb
                 is observed to be
                63–20–40
              
              
                Required ad the height of mountn
bg the height of station b. & the whole        △ cdg, being the
reduction of the points abc to the
plane of the horizon.
                
                aBc 
                
                66–39–20
              
              
                
                aCd
                
                 7–59–36
              
              
                
                aBl
                
                 7–48– 0
              
              
                
                bCg
                
                 0–28–39
              
              
                & that bc is by admeasuremt   6000. feet.
              
            
            
              
                △ acd
                
                
                
                
                °′″
                
                
              
              
                for ac.
                Si. bAc
                = 50°
                : bc 6000
                :: Si. baBc
                = 66–39–20 
                : ac
                = 7191.27
              
              
                for cd
                Rad.
                
                : ac = 7191.27
                :: S. cAd
                = 82– 0–24
                : cd
                = 7121.4
              
              
                for ad
                Rad.
                
                : ac.
                :: S. aCd
                =   7–59–36
                : ad
                = 1000.
              
              
                △ abc
                
              
              
                for ab
                S. bAc
                = 50°
                : bc = 6000
                :: S. aCb
                = 63–20–40
                : ab
                = 7000.
              
              
                △ abl
                
              
              
                for bl
                Rad.
                
                : ab = 7000
                :: S bAl
                = 82–12– 0
                : bl
                = 6935.23
              
              
              
                for al
                Rad.
                
                : ab.
                :: S. aBl
                =  7–48– 0
                : al
                =  950.
              
              
                △ bcg
                
              
              
                for cg
                Rad.
                
                : bc = 6000
                :: S.  cBg
                = 89–31–21
                : cg
                = 5999.8
              
              
                for bg
                Rad.
                
                : bc.
                :: S. bCg
                =  0–28–39
                : bg
                =   50.
              
              
                △ cdg
                
              
              
                
                dg
                
                : cd + cg
                :: cd −  cg
                : dk − gk.
                
              
              
                
                6935.23
                
                : 13121.2
                :: 1121.6
                : 2122.04
                
              
              
                
                then dk
                = 4528.63 and gk = 2406.59
                
              
              
                △ cdk
                
                
                
                
                
                °′″
              
              
                for dCk
                cd
                
                : Rad.
                :: dk.
                : S. dCk 
                = 39–29–17
              
              
                
                
                
                
                
                then cDg
                = 50–30–43
              
              
                
              
              
                △ cGk
                
              
              
                for gCk
                cg
                
                : Rad.
                :: gk
                : S. gCk
                = 23–38–52
              
              
                
                
                
                
                
                then cGd
                = 66–21– 8
              
              
                
                
                then the ∠dCg 
                = dCk + gcCk 
                
                = 63– 8– 9
              
              
                
                
                
              
            
            
              
                we have then the
                height of the mountain ad = 1000.f
              
              
                
                height of the station b. = 50.f.
              
            
            
              
                and the whole        △ cdg, to wit
                Note. the plane of the theodolite
				 being adjusted to that of the horizon,
will render truly (and without needing reduction)
the horizontal angles at the two stations, whether
they be in the same, or different horizontal planes;
because, if different, as  b. and c. their planes being
parallel, the degrees on them will be coincident.
but in this case the base measured on the inclined
plane b.c. must be reduced to the horizontal one g.c.The above diagram supposes the plane of the
theodolite adjusted to the inclined plane a.b.c.
which renders necessary the reduction of it’s angles
as well as lines to the horizontal plane d.g.c.
              
              
                cd = 7121.4
              
              
                cg = 5999.8
              
              
                dg = bl = 6935.23
              
              
                
                 °′″
              
              
                ∠cDg = 
                50–30–43
              
              
                ∠cGd = 
                66–21– 8
              
              
                ∠dCg = 
                63– 8– 9
              
            
          